                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                UNITED STATES DISTRICT COURT                               December 13, 2018
                                 SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                   BROWNSVILLE DIVISION

MARIA MERCEDES CANCINO, et al.,                     §
                                                    §
         Plaintiffs,                                §
VS.                                                 §   CIVIL ACTION NO. 1:18-CV-135
                                                    §
CAMERON COUNTY TEXAS, et al.,                       §
                                                    §
         Defendants.                                §

                                     OPINION AND ORDER

         Pending before the Court is Defendants Cameron County, Omar Lucio, and Antonio

Tella’s Rule 12(b)(6) Motion to Dismiss Plaintiffs’ First Amended Complaint with Authority in

Support and in the Alternative Motion for a More Definite Statement Pursuant to FRCP 12(e)

(Doc. 20). Having considered the motion, the briefing of the parties, the relevant facts, and the

applicable law, the Court finds the motion well taken.

         I.      The Plaintiffs’ Allegations1

         In June 2017, the Cameron County Sheriff’s Department held Michael Diaz Garcia in

custody as he awaited sentencing. A jury had found Mr. Garcia guilty of four violent crimes,

including burglary of a habitation and three counts of aggravated assault with a deadly weapon.

On or about the day of the jury’s verdict, Mr. Garcia told his attorney that he was going to

commit suicide. Mr. Garcia’s attorney immediately relayed that information to the detention

facility that held Mr. Garcia. Defendant Cameron County knew of Mr. Garcia’s violent and

suicidal tendencies during the time period relevant to this lawsuit.

         About eleven days before Mr. Garcia’s sentencing hearing, Defendant Antonio Tella, an

employee of the Cameron County Sheriff’s Department, transported Mr. Garcia to a dental

appointment. Officer Tella drove a Cameron County vehicle, and was the sole officer in the car




1For purposes of considering a Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6), the
Court accepts the Plaintiffs’ allegations as true.
1 / 10
with Mr. Garcia, despite Cameron County policy that required at least two officers to supervise

the transportation of local inmates to and from the detention facility.2

         In the dental clinic’s parking lot, Mr. Garcia overpowered Officer Tella and escaped with

Officer Tella’s handgun and service belt. Mr. Garcia swam across a body of water and then

forcibly entered a home, where he encountered Mario Martinez, his wife, Maria Mercedes

Cancino, and J.P. (a minor). When Mr. Martinez attempted to calm Mr. Garcia down, Mr.

Garcia used Officer Tella’s handgun to shoot Mr. Martinez. Mr. Garcia made his getaway in a

car that was at the home. J.P. (a minor) called for emergency assistance for Mr. Martinez, who

ultimately died from his wounds.

         Shortly after Mr. Garcia fled the home, the police identified the vehicle and engaged in a

high speed chase. The pursuit ended in San Benito, where officers fatally injured Mr. Garcia in a

shootout.

         The Plaintiffs include Mrs. Cancino, who brings suit individually and as the

representative of the estate of Mr. Martinez, as well as Ms. Blanca Puga as next friend of J.P. (a

minor). The Plaintiffs allege causes of action against all Defendants under 42 U.S.C. § 1983, and

against Cameron County under the Texas Tort Claims Act.

         II.    Standard of Review

         Defendants seek dismissal on the grounds that Plaintiffs do not state a claim under

which relief can be granted. See FED. R. CIV. PROC. 12(b)(6). When considering a Rule 12(b)(6)

motion, a court considers only the allegations in the complaint and must accept the factual

allegations as true, viewing them in the light most favorable to the plaintiff.                 Spivey v.

Robertson, 197 F.3d 772, 774 (5th Cir. 1999); Kaiser Aluminum & Chem. Sales, Inc. v. Avondale

Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982). In order to survive a motion to dismiss,

the “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief


2Although the record does not specify Mr. Tella’s position with the Cameron County Sheriff’s
Department, the Court notes that Mr. Tella carried a firearm and service belt, strongly suggesting he
worked as an officer during the events at issue.
2 / 10
that is plausible on its face.’” Aschroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 554, 570 (2007)). This plausibility standard requires the plaintiff to

plead facts sufficient to allow the court to “draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. The pleadings must suffice to nudge a plaintiff's claims

across the line from conceivable to plausible. Twombly, 550 U.S. at 570.

         III.   Analysis

                A. Claims Based on 42 U.S.C. § 1983

         Plaintiffs advance two causes of action under 42 U.S.C. § 1983. See First Amended

Complaint at pp. 6, 13. To state a viable claim under this statute, the Plaintiffs “must (1) allege a

violation of a right secured by the Constitution or laws of the United States and (2) demonstrate

that the alleged deprivation was committed by a person acting under color of state law.” Doe ex.

Rel. Magee v. Covington Cty. Sch. Dist., 675 F.3d 849, 854 (5th Cir. 2012) (en banc). In the

current case, the Plaintiffs base their § 1983 claims on the state-created danger theory and on

the allegations that the Defendants’ conduct shocks the conscience. Neither theory presents a

claim upon which relief can be granted for the Plaintiffs.

                        1. The State-Created Danger Theory

         The Plaintiffs summarize their first cause of action as follows:

         Defendants’ deliberate indifference and actual knowledge of known victims and a
         known risk of danger violated each Plaintiff’s life and liberty interests secured by
         the due process clause of the Fourteenth Amendment to the United States
         Constitution.

First Amended Complaint (Doc. 14) at ¶ 15 (Count 1, title). Specifically, the Plaintiffs allege that

the Defendants knew of Mr. Garcia’s propensity for violence and of his suicidal inclinations. The

Defendants also “knew the custom or practice of improper inmate transportation and suicidal

notice procedures dangerously ill-equipped transport officers in an escapee scenario and did not

remedy its policy.” Id. at ¶ 23. The Defendants’ conduct created a danger that previously did

not exist, and the Defendants “knew the Plaintiffs were victims of Mr. Garcia’s suicide mission


3 / 10
due to their geographical proximity to where the escape began and the emergency phone call

placed by [Mrs. Cancino].” Id.3 The Defendants’ actions “exposed the Plaintiffs to greater

danger than had the state not acted at all.” Id.

          Accepting the Plaintiffs’ allegations as true for purposes of the Rule 12 analysis, those

allegations cannot support a viable claim under § 1983. For purposes of the statute, a person

acting under color of state law must commit the alleged constitutional deprivation. See

Covington Cty. Sch. Dist., 675 F.3d at 854. “As a general matter, . . . a State’s failure to protect

an individual against private violence simply does not constitute a violation of the Due Process

Clause.” DeShaney v. Winnebago Cty., 489 U.S. 189, 197 (1989). In the present case, the

Plaintiffs identify the escaped inmate, Mr. Garcia, as the individual who harmed them. As a

result, the Plaintiffs’ allegation do not establish that a state actor violated their constitutional

rights.

          Plaintiffs urge the Court to recognize a theory that has emerged in the wake of

DeShaney, through which courts in other circuits have recognized that individuals can hold

state actors accountable under § 1983 if the state actors “affirmatively created the plaintiffs' peril

or acted to render them more vulnerable to danger” caused by private individuals. Carlton v.

Cleburne Cty., 93 F.3d 505, 508 (8th Cir. 1996). Although variations exist, the general elements

of this theory include:

          (1) an affirmative act by the state which either created or increased the risk that
          the plaintiff would be exposed to an act of violence by a third party; (2) a special
          danger to the plaintiff wherein the state's actions placed the plaintiff specifically
          at risk, as distinguished from a risk that affects the public at large; and (3) the
          state knew or should have known that its actions specifically endangered the
          plaintiff.

Jones v. Reynolds, 438 F.3d 685, 690 (6th Cir. 2006); see also Covington Cty. Sch. Dist., 675

F.3d at 863–865 (summarizing how various circuits have formulated the theory).


3The Plaintiffs’ First Amended Complaint does not specify when Mrs. Cancino placed the emergency
phone call, and at an earlier point alleges that it was J.P. (a minor) who placed a call for emergency
assistance after Mr. Garcia shot Mr. Martinez. In any event, it is a logical assumption that any call
occurred at some point after Mr. Garcia forcibly entered the home.
4 / 10
         The Fifth Circuit, however, “has consistently refused to recognize a ‘state-created danger’

theory of § 1983 liability”. Beltran v. City of El Paso, 367 F.3d 299, 307 (5th Cir. 2004); see also

McClendon v. City of Columbia, 305 F.3d 314, 327, 330–32 (5th Cir. 2002) (en banc); Pitrowski

v. City of Houston, 237 F.3d 567, 584 (5th Cir. 2001) (“Although this court has discussed the

contours of the ‘state-created danger’ theory on several occasions, we have never adopted that

theory.”). In 2003, one Fifth Circuit panel utilized language suggesting the viability of the

theory of state-created danger. See Scanlan v. Texas A&M Univ., 343 F.3d 533, 537-38 (5th Cir.

2003). The panel in Scanlan acknowledged that the Fifth Circuit had “never explicitly adopted

the state-created danger theory”, but then expressed that the district court “should have

concluded that the plaintiffs stated a section 1983 claim” under the theory. Id. Despite this

language, “subsequent panels have concluded that Scanlan did not in fact adopt the state-

created danger theory.” Covington Cty. Sch. Dist., 675 F.3d at 865 (citing Rivera v. Houston

Ind. School Dist., 349 F.3d 244, 249 n.5 (5th Cir. 2003) (“In Scanlan . . . we did not recognize

the state-created danger theory.”), and Rios v. City of Del Rio, Tex., 444 F.3d 417 (5th Cir.

2006)); see also Beltran, 367 F.3d at 307 (citing Scanlan, inter alia, as refusing to recognize the

theory).

         The Plaintiffs urge this Court to apply the theory because the Fifth Circuit has not

expressly rejected it, and a concurring opinion in Covington expressed openness to it. See

Plaintiffs’ Response to Defendants’ Cameron County, Texas, Omar Lucio and Antonio Tella Rule

12(b)(6) Motion to Dismiss Plaintiffs’ First Amended Complaint with Authority in Support and

in the Alternative Motion for a More Definite Statement Pursuant to FRCP 12(e) (Doc. 21) at 6–

8 (quoting extensively from the concurrence).        This argument, however, is not persuasive.

Whether or not the concurring opinion in Covington actually supports Plaintiffs’ argument, it

remains undisputed that numerous Fifth Circuit decisions analyzing various fact patterns have

refused to adopt the state-created danger theory of liability under § 1983. In the present case,



5 / 10
the Plaintiffs present no compelling reason to conclude that the instant fact pattern warrants the

adoption of a theory that the Fifth Circuit repeatedly has declined to apply.

         This Court’s decision to not accept the state-created danger theory is further supported

by the fact that doing so would be futile for the Plaintiffs, as their allegations do not satisfy the

elements of the theory. In Covington, the Fifth Circuit reached a similar conclusion under

similar circumstances. See, e.g., id. at 865. (“We decline to use this en banc opportunity to

adopt the state-created danger theory in this case because the allegations would not support

such a theory.”). As part of the claim, the state actor must know that the specific plaintiff was a

foreseeable victim of the private actor’s conduct.          See, e.g., id. (“Critically, this court has

explained that the ‘state-created danger theory is inapposite without a known victim.’”); Morin

v. Moore, 309 F.3d 316, 323–24 (5th Cir. 2002) (noting that the plaintiff must show that the

state actor knew of and disregarded an excessive risk to the victim’s health and safety). 4 In the

present case, the Plaintiffs allege that they were in “geographical proximity to where the escape

began”. But they cite to no authority, and this Court has found none, in which any court

extended the state-created danger theory to encompass all possible victims within a wide

geographic zone. Even more remotely, the Plaintiffs allege that J.P. (a minor) or Mrs. Cancino

made an emergency phone call after Mr. Garcia forcibly entered the home. But the Plaintiffs do

not allege who they called or that the Defendants knew of the call. In any event, any such call

would have occurred moments before the injuries that Mr. Garcia caused, and would not have

provided any notice to Defendants that the Plaintiffs were possible victims.

         As an additional basis for their state-created danger claim, the Plaintiffs also allege that a

special relationship existed between the Defendants and the escaped inmate, Mr. Garcia. See,

e.g., First Amended Complaint (Doc. 14) at ¶¶ 18, 31, 44. It is true that exceptions arise to the

general rule in DeShaney when the State’s affirmative acts restrain an individual’s freedom, and

4The Plaintiffs highlight that not all Fifth Circuit decisions considering the state-created danger theory
mention the need to prove that the defendants knew of the specific victims placed at risk of harm from a
private party. But several Fifth Circuit decisions expressly include this element as a necessary component
of the theory, and no decision has rejected it.
6 / 10
in that restrained condition, the individual is harmed by private individuals.           See, e.g.,

Deshaney, 489 U.S. at 199. In such cases, a “special relationship” exists between the State and

the restrained individual because the State, through the “affirmative exercise of its power so

restrains an individual’s liberty that it renders him unable to care for himself.” Id. The Fifth

Circuit has recognized three categories of special relationships: (1) incarcerated prisoners; (2)

individuals voluntarily institutionalized; and (3) children in foster care. See Covington Cty. Sch.

Dist., 675 F.3d at 849.

         The “special relationship” exceptions, however, do not help the Plaintiffs in the present

case because they do not fall into any of the recognized categories that create a special

relationship. The Plaintiffs do not claim that they enjoyed a special relationship with the

Defendants, and instead rely on an allegation that a special relationship existed between the

Defendants and Mr. Garcia. Any duties, however, that such a relationship created would run as

to Mr. Garcia, and not to third parties such as the Plaintiffs. The beneficiary of a “special

relationship” is the restrained individual who is “unable to care for himself”, and not persons

who that restrained individual may subsequently harm.

         Unable to demonstrate that the Defendants should be held liable under § 1983 based on

the state-created danger theory, the Plaintiffs have failed to allege facts establishing that the

Defendants violated their constitutional rights. This failure proves fatal to the first cause of

action. The Plaintiffs make additional specific allegations against each defendant, such as that

Sheriff Lucio failed to properly supervise and train Officer Tella, that Cameron County

implemented or failed to properly maintain adequate policies regarding the transportation and

restraint of inmates, and that Cameron County as a municipality is liable under Monell v.

Department of Social Services, 436 U.S. 658 (1978). See First Amended Complaint (Doc. 14) at

¶¶ 15-25 (policies), 27 (Monell liability), 32-40 (improper training and supervision). But absent

the violation of constitutional rights by state actors, these allegations do not suffice to bring a

claim under § 1983, and the Court need not reach the issues raised by these specific allegations.

7 / 10
See, e.g., Saucier v. Katz, 533 U.S. 194, 201 (2001) (“If no constitutional right would have been

violated were the allegations established, there is no necessity for further inquiries concerning

qualified immunity.”); Covington Cty. Sch. Dist., 675 F.3d at 866–67 (“We have stated time and

again that ‘[w]ithout an underlying constitutional violation, an essential element of municipal

liability is missing.’”).

                     2. The Shocks the Conscience Theory

         The Plaintiffs also advance a claim under 42 U.S.C. § 1983 by alleging that the

Defendants’ conduct, custom and practice “shocks the conscience” and renders them liable. See

First Amended Complaint at ¶¶ 50-51. The Plaintiffs cite to Chavez v. Martinez, 538 U.S. 760

(2003), as recognizing “the possibility that police behavior could ‘shock the conscience,’” and

contend that the Defendants’ “custom or practice of improper inmate transportation and

suicidal note procedures violated all Plaintiffs’ Fourteenth Amendment right (sic) and Mario

Martinez’s right to life and bodily integrity because it shocks the conscience.” Id. at ¶ 51.

         These allegations, however, even when taken as true, do not present a viable claim under

§ 1983. The “shocks the conscience” standard for violation of the Due Process Clause is an

extremely high standard, “requiring stunning evidence of arbitrariness and caprice that extends

beyond mere violations of state law, even violations resulting from bad faith to something more

egregious and more extreme.” Covington Cty. Sch. Dist., 675 F.3d at 868. In Chavez, the

Supreme Court noted that “the official conduct ‘most likely to rise to the conscience-shocking

level’ is the ‘conduct intended to injure in some way unjustifiable by any government interest.’”

Chavez, 538 U.S. at 775 (citing County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998)).

Consistent with this principle, courts have found a viable § 1983 claim when a state actor

intentionally and unjustifiably harmed an individual. See, e.g., Shillingford v. Holmes, 634 F.2d

263, 264–65 (5th Cir. 1981) (police officer intentionally struck a tourist who was photographing

the officer); Neal ex rel. Neal v. Fulton Cty. Bd. of Educ., 229 F.3d 1069, 1075–76 (11th Cir.

2000) (a coach blinded a student by intentionally hitting him on the head with a metal weight)

8 / 10
(cited in Covington Cty. Sch. Dist., 675 F.3d at 849). In contrast, the Fifth Circuit has rejected

claims under the “shocks the conscience” theory in cases involving harmful conduct by private

individuals, even though state actors allegedly placed the victim in harm’s way. See Covington

Cty. Sch. Dist., 675 F.3d at 868 (an elementary school repeatedly released a student to an

unauthorized individual who then sexually assaulted the student); see also Hernandez ex rel.

Hernandez v. Texas Dept. of Protective and Reg. Servs., 380 F.3d 872 (5th Cir. 2004) (Child

Protective Services placed a minor with an individual with a criminal record, and the individual

killed the child).

         In the present case, the Plaintiffs’ allegations do not satisfy the “shocks the conscience”

standard. First, the Plaintiffs allege that a private individual, and not a state actor occasioned

the injuries. No allegation exists of a state actor intentionally inflicting harm on the Plaintiffs.

Second, the allegations that the Defendants ignored policies or implemented inadequate policies

are also insufficient.      In fact, in Covington, the court concluded that the wrongful

implementation and execution of policies did not shock the conscience, “particularly when

compared to those cases . . . in which that standard has been successfully applied.” Covington

Cty. Sch. Dist., 675 F.3d at 868. Unable to satisfy the standard that the “shocks the conscience”

theory requires, the Plaintiffs’ § 1983 claim cannot advance.

                B. Claims under the Texas Tort Claims Act

         For the reasons previously explained, the Court has dismissed all of Plaintiffs’ claims

brought under 42 U.S.C. § 1983 and, as a result, has dismissed all claims over which it possesses

original jurisdiction. In these circumstances, based on 28 U.S.C. § 1367(c)(3), the Court may

decline to exercise supplemental jurisdiction over any remaining state law claims. Indeed, the

“general rule” is to decline to exercise jurisdiction in such circumstances, see, e.g., Enoch v.

Lampasas Cty, 641 F.3d 155, 161 (5th Cir. 2011), and this matter presents no compelling reason

to deviate from the general rule. The case remains relatively early in its progress, and the

parties will not be unduly prejudiced by having to litigate their state law claims in a Texas state

9 / 10
court. For this reason, the Court will decline to retain jurisdiction over the Plaintiffs’ cause of

action under the Texas Tort Claims Act.

          IV.    Conclusion

          The Court finds the Motion to Dismiss (Doc. 20) well taken and, accordingly, it is:

          ORDERED that Defendants Cameron County, Omar Lucio, and Antonio Tella’s Rule

12(b)(6) Motion to Dismiss Plaintiffs’ First Amended Complaint is GRANTED;

          ORDERED that Plaintiffs’ claims under 42 U.S.C. § 1983 against all Defendants are

DISMISSED WITH PREJUDICE; and

          ORDERED that Plaintiffs’ claim under the Texas Tort Claims Act against Cameron

County is DISMISSED WITHOUT PREJUDICE.

          In addition, to the extent Defendants moved for relief under Federal Rule of Civil

Procedure 12(e), the motion is DENIED as moot.


          SIGNED this 13th day of December, 2018.


                                                   ________________________________
                                                   Fernando Rodriguez, Jr.
                                                   United States District Judge




10 / 10
